Citation Nr: 1203712	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  07-18 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 14, 2001, to December 16, 2001, and from February 10, 2003, to May 30, 2004.

This appeal originally came to the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which continued a 30 percent disability rating for the Veteran's PTSD.

Furthermore, in its March 2008 rating decision, the RO also denied a claim for an increased rating for the Veteran's service-connected headaches disorder.  However, he did not perfect an appeal of that claim by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2007).  Therefore, it is not before the Board.

This case was previously before the Board in February 2011, at which time the Board granted a 50 percent rating for the Veteran's PTSD and remanded issues of service connection for vertigo and entitlement to a TDIU due to service-connected disabilities for further evidentiary development.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the February 2011 Board decision granting a 50 percent disability rating for his PTSD, but denying an even higher rating of 70 percent for his PTSD.  In an order dated September 2011, the Court remanded the Board's decision for compliance with a Joint Motion for Partial Remand (Joint Remand) dated in August 2011.  Specifically, the Joint Remand indicated that, while the Board found that a 50 percent disability rating was warranted for the Veteran's PTSD, it failed to provide adequate reasons and bases for its denial of a rating in excess of 50 percent for the PTSD.  This matter is now before the Board.

In December 2009, June 2010, and October 2011, after certification of his appeal, the Veteran submitted additional evidence in the form of psychiatric evaluation reports and statements from his VA treating physician, accompanied by waivers of RO consideration of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).   

The issue of entitlement to a disability rating in excess of 50 percent for PTSD is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal of entitlement a TDIU, in a September 2011 statement, the Veteran notified VA that he wished to withdraw his appeal regarding the claim of entitlement to a TDIU. 


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of the claim for entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 7105.  A substantive appeal may be withdrawn on record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by a veteran or his authorized representative.  38 C.F.R. § 20.204(a). 

This case was previously before the Board in February 2011, at which time the Board, inter alia, remanded the issue of entitlement to a TDIU for further evidentiary development.  In a September 2011 statement, the Veteran expressed his desire to withdraw his appeal regarding the above-noted issue.  This is sufficient to withdraw the issue on appeal.  38 C.F.R. § 20.204(b), (c).  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue.  38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to a TDIU, and the issue must be dismissed.


ORDER

The appeal regarding the issue of entitlement to a TDIU is dismissed.


REMAND

Before addressing the merits of the issue on appeal, the Board finds that additional development of the evidence is required.

In this case, as discussed above, the Veteran appealed to the Court the portion of the February 2011 Board decision granting a 50 percent disability rating for his PTSD, but denying an even higher rating of 70 percent.  In a September 2011 order, the Court remanded the Board's decision for compliance with an August 2011 Joint Remand, which stated that, while the Board found that a 50 percent disability rating was warranted for the Veteran's PTSD, it failed to provide adequate reasons and bases for its denial of a rating in excess of 50 percent for the PTSD.  Before the Board can adjudicate this matter, it finds that a remand is necessary.

Initially, a review of the evidence of record reveals that no VA treatment records dated after July 2008 have been associated with the claims file.  As the Veteran contends that his PTSD has worsened and warrants a higher rating, any recent treatment records showing treatment for PTSD are necessary to determine whether the Veteran's assertions are true.  Therefore, the AOJ should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

In this regard, VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  

Next, an updated VA examination is needed to determine the current nature, severity, and condition of the Veteran's PTSD.  The Board notes that the last comprehensive evaluation of the Veteran's PTSD was conducted in March 2009, when the Veteran was evaluated for a medical evaluation board, and the last VA examination was conducted in 2008.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).  As the Veteran contends that his PTSD should be rated in excess of 50 percent, the Board finds that a more recent examination would provide more accurate and current information on the condition of the Veteran's disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent records of any medical treatment for the Veteran's PTSD from all VA medical centers dated from July 2008 to the present, and psychiatric treatment records from the appropriate Vet Center dated from May 2008 to the present.  

The RO also should request that the Veteran submit authorizations to release any private treatment records from any private physician who has treated his PTSD.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.  

All indicated tests and studies should be performed as deemed necessary by the examiner.  The examination report should include a complete discussion of the Veteran's subjective complaints, findings on mental status examination, and a multi-axial diagnosis with Global Assessment of Functioning (GAF) score.  

The examiner also should discuss the extent to which the service-connected PTSD affects the Veteran's ability to secure or maintain employment.  If the examiner cannot provide any requested information, the report should so state.

The Veteran is advised that failure to report for a scheduled VA examination without good cause may have adverse consequences for his claim.  

3.  Readjudicate the issue on appeal in light of the physical examination provided to the Veteran and any additional medical evidence received since the statement of the case issued in August 2008.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC).  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


